
	
		II
		109th CONGRESS
		2d Session
		S. 3838
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Hatch (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  S corporation reform, and for other purposes.
	
	
		1.Short title; reference; table
			 of contents
			(a)Short
			 titleThis Act may be cited
			 as the S Corporation Reform Act of
			 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; reference; table of contents.
					TITLE I—Eligible shareholders of an s corporation
					Sec. 101. Nonresident aliens allowed to be
				shareholders.
					Sec. 102. Expansion of S corporation eligible shareholders to
				include IRAS.
					TITLE II—Qualification and eligibility requirements of s
				corporations
					Sec. 201. Issuance of preferred stock permitted.
					Sec. 202. Safe harbor expanded to include convertible
				debt.
					Sec. 203. Repeal of excessive passive investment income as a
				termination event.
					Sec. 204. Modifications to passive income rules.
					Sec. 205. Adjustment to basis of s corporation stock for
				certain charitable contributions.
					TITLE III—Treatment of s corporation shareholders
					Sec. 301. Treatment of losses to shareholders.
					Sec. 302. Deductibility of interest expense incurred by an
				electing small business trust to acquire S corporation stock.
					Sec. 303. Back to back loans as indebtedness.
					TITLE IV—Expansion of s corporation eligibility for
				banks
					Sec. 401. Treatment of qualifying director shares.
					Sec. 402. Recapture of bad debt reserves.
					TITLE V—Qualified subchapter S
				subsidiaries
					Sec. 501. Treatment of the sale of interest in a qualified
				subchapter S subsidiary.
					TITLE VI—Additional provisions
					Sec. 601. Elimination of all earnings and profits attributable
				to pre-1983 years.
					Sec. 602. Repeal of LIFO recapture tax.
					Sec. 603. Expansion of post-termination transition
				period.
					Sec. 604. Reduction in tax rate on excess net passive
				income.
					Sec. 605. Increase in cap on qualified small issue
				bonds.
					Sec. 606. Special rules of application.
				
			IEligible
			 shareholders of an s corporation
			101.Nonresident
			 aliens allowed to be shareholders
				(a)Nonresident
			 aliens allowed to be shareholders
					(1)In
			 generalParagraph (1) of section 1361(b) (defining small business
			 corporation) is amended—
						(A)by adding
			 and at the end of subparagraph (B),
						(B)by striking
			 subparagraph (C), and
						(C)by redesignating
			 subparagraph (D) as subparagraph (C).
						(2)Conforming
			 amendments
						(A)Paragraph (4) and
			 (5)(A) of section 1361(c) (relating to special rules for applying subsection
			 (b)) are each amended by striking subsection (b)(1)(D) and
			 inserting subsection (b)(1)(C).
						(B)Clause (i) of section 280G(b)(5)(A)
			 (relating to general rule for exemption for small business corporations, etc.)
			 is amended by striking but without regard to paragraph (1)(C)
			 thereof.
						(b)Nonresident
			 alien shareholder treated as engaged in trade or business within United
			 States
					(1)In
			 generalSection 875 is amended—
						(A)by striking
			 and at the end of paragraph (1),
						(B)by striking the
			 period at the end of paragraph (2) and inserting , and,
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(3)a nonresident
				alien individual shall be considered as being engaged in a trade or business
				within the United States if the S corporation of which such individual is a
				shareholder is so
				engaged.
								.
						(2)Pro rata share
			 of S corporation incomeThe
			 last sentence of section 1441(b) (relating to income items) is amended to read
			 as follows: In the case of a nonresident alien individual who is a
			 member of a domestic partnership or a shareholder of an S corporation, the
			 items of income referred to in subsection (a) shall be treated as referring to
			 items specified in this subsection included in his distributive share of the
			 income of such partnership or in his pro rata share of the income of such S
			 corporation..
					(3)Application of
			 withholding tax on nonresident alien shareholdersSection 1446
			 (relating to withholding tax on foreign partners’ share of effectively
			 connected income) is amended by redesignating subsection (f) as subsection (g)
			 and by inserting after subsection (e) the following new subsection:
						
							(f)S corporation
				treated as partnership, etcFor purposes of this section—
								(1)an S corporation
				shall be treated as a partnership,
								(2)the shareholders
				of such corporation shall be treated as partners of such partnership,
								(3)any reference to
				section 704 shall be treated as a reference to section 1366, and
								(4)no withholding
				tax under subsection (a) shall be required in the case of any income realized
				by such corporation and allocable to a shareholder which is an electing small
				business trust (as defined in section
				1361(e)).
								.
					(4)Conforming
			 amendments
						(A)The heading of
			 section 875 is amended to read as follows:
							
								875.Partnerships;
				beneficiaries of estates and trusts; s
				corporations
								.
						(B)The heading of
			 section 1446 is amended to read as follows:
							
								1446.Withholding
				tax on foreign partners’ and s corporation shareholders’ share of effectively
				connected
				income
								.
						(5)Clerical
			 amendments
						(A)The item relating
			 to section 875 in the table of sections for subpart A of part II of subchapter
			 N of chapter 1 is amended to read as follows:
							
								
									Sec. 875. Partnerships; beneficiaries of
				estates and trusts; S
				corporations.
								
								.
						(B)The item relating
			 to section 1446 in the table of sections for subchapter A of chapter 3 is
			 amended to read as follows:
							
								
									Sec. 1446 Withholding tax on foreign
				partners’ and S corporation shareholders’ share of effectively connected
				income.
								
								.
						(C)Permanent
			 Establishment of Partners and S Corporation ShareholdersSection
			 894 (relating to income affected by treaty) is amended by redesignating
			 subsection (c) as subsection (d) and by inserting after subsection (b) the
			 following new subsection:
							
								(c)Permanent
				Establishment of Partners and S Corporation ShareholdersIf a
				partnership or S corporation has a permanent establishment in the United States
				(within the meaning of a treaty to which the United States is a party) at any
				time during a taxable year of such entity, a nonresident alien individual or
				foreign corporation which is a partner in such partnership, or a nonresident
				alien individual who is a shareholder in such S corporation, shall be treated
				as having a permanent establishment in the United States for purposes of such
				treaty.
								.
						(c)Application of
			 other withholding tax rules on nonresident alien shareholders
					(1)Section
			 1441Section 1441 (relating to
			 withholding of tax on nonresident aliens) is amended by redesignating
			 subsection (g) as subsection (h) and by inserting after subsection (f) the
			 following new subsection:
						
							(g)S corporation
				treated as partnership, etcFor purposes of this section—
								(1)an S corporation
				shall be treated as a partnership,
								(2)the shareholders
				of such corporation shall be treated as partners of such partnership,
				and
								(3)no deduction or
				withholding under subsection (a) shall be required in the case of any item of
				income realized by such corporation and allocable to a shareholder which is an
				electing small business trust (as defined in section
				1361(e)).
								.
					(2)Section
			 1445Section 1445(e) (relating
			 to special rules relating to distributions, etc., by corporations,
			 partnerships, trusts, or estates) is amended by redesignating paragraph (6) as
			 paragraph (7) and by inserting after paragraph (5) the following new
			 paragraph:
						
							(6)S corporation
				treated as partnership, etcFor purposes of this section—
								(A)an S corporation
				shall be treated as a partnership, and
								(B)the shareholders
				of such corporation shall be treated as partners of such partnership,
				and
								(C)no deduction or
				withholding under subsection (a) shall be required in the case of any gain
				realized by such corporation and allocable to a shareholder which is an
				electing small business trust (as defined in section
				1361(e)).
								.
					(d)Additional
			 conforming amendments
					(1)Section
			 1361(c)(2)(A)(i) is amended by striking who is a citizen or resident of
			 the United States.
					(2)Section
			 1361(d)(3)(B) is amended by striking who is a citizen or resident of the
			 United States.
					(3)Section
			 1361(e)(2) is amended by inserting (including a nonresident
			 alien) after person the first place it appears.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				102.Expansion of S
			 corporation eligible shareholders to include IRAS
				(a)In
			 generalClause (vi) of section 1361(c)(2)(A) (relating to certain
			 trusts permitted as shareholders) is amended to read as follows:
					
						(vi)A trust which
				constitutes an individual retirement account under section 408(a), including
				one designated as a Roth IRA under section
				408A.
						.
				(b)Sale of stock
			 in IRA relating to S corporation election exempt from prohibited transaction
			 rulesParagraph (16) of section 4975(d) (relating to exemptions)
			 is amended to read as follows:
					
						(16)a sale of stock
				held by a trust which constitutes an individual retirement account under
				section 408(a) to the individual for whose benefit such account is established
				if
							(A)such sale is
				pursuant to an election under section 1362(a) by the issuer of such
				stock,
							(B)such sale is for
				fair market value at the time of sale (as established by an independent
				appraiser) and the terms of the sale are otherwise at least as favorable to
				such trust as the terms that would apply on a sale to an unrelated
				party,
							(C)such trust does
				not pay any commissions, costs, or other expenses in connection with the sale,
				and
							(D)the stock is sold
				in a single transaction for cash not later than 120 days after the S
				corporation election is
				made.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				IIQualification
			 and eligibility requirements of s corporations
			201.Issuance of
			 preferred stock permitted
				(a)In
			 generalSection 1361 (defining S corporation) is amended by
			 adding at the end the following new subsection:
					
						(f)Treatment of
				qualified preferred stock
							(1)In
				generalFor purposes of this subchapter—
								(A)qualified
				preferred stock shall not be treated as a second class of stock, and
								(B)no person shall
				be treated as a shareholder of the corporation by reason of holding qualified
				preferred stock.
								(2)Qualified
				preferred stock definedFor purposes of this subsection, the term
				qualified preferred stock means stock which meets the requirements
				of subparagraphs (A), (B), and (C) of section 1504(a)(4). Stock shall not fail
				to be treated as qualified preferred stock merely because it is convertible
				into other stock.
							(3)DistributionsA
				distribution (not in part or full payment in exchange for stock) made by the
				corporation with respect to qualified preferred stock shall be includible as
				ordinary income of the holder and deductible to the corporation as an expense
				in computing taxable income under section 1363(b) in the year such distribution
				is
				received.
							.
				(b)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 1361(b) is amended by inserting , except as provided in
			 subsection (f), before which does not.
					(2)Subsection (a) of
			 section 1366 is amended by adding at the end the following new
			 paragraph:
						
							(3)Allocation with
				respect to qualified preferred stockThe holders of qualified
				preferred stock (as defined in section 1361(f)) shall not, with respect to such
				stock, be allocated any of the items described in paragraph
				(1).
							.
					(3)So much of clause
			 (ii) of section 354(a)(2)(C) as precedes subclause (II) is amended to read as
			 follows:
						
							(ii)Recapitalization
				of family-owned corporations and s corporations
								(I)In
				generalClause (i) shall not apply in the case of a
				recapitalization under section 368(a)(I)(E) of a family-owned corporation or S
				corporation.
								.
					(4)Subsection (a) of
			 section 1373 is amended by striking and at the end of paragraph
			 (1), by striking the period at the end of paragraph (2) and inserting ,
			 and, and by adding at the end the following new paragraph:
						
							(3)no amount of an
				expense deductible under this subchapter by reason of section 1361(f)(3) shall
				be apportioned or allocated to such
				income.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				202.Safe harbor
			 expanded to include convertible debt
				(a)In
			 generalSubparagraph (B) of section 1361(c)(5) (defining straight
			 debt) is amended by striking clauses (ii) and (iii) and inserting the following
			 new clauses:
					
						(ii)in any case in
				which the terms of such promise include a provision under which the obligation
				to pay may be converted (directly or indirectly) into stock of the corporation,
				such terms, taken as a whole, are substantially the same as the terms which
				could have been obtained on the effective date of the promise from a person
				which is not a related person (within the meaning of section 465(b)(3)(C)) to
				the S corporation or its shareholders, and
						(iii)the creditor
				is—
							(I)an
				individual,
							(II)an
				estate,
							(III)a trust
				described in paragraph (2),
							(IV)an exempt
				organization described in paragraph (6), or
							(V)a person which is
				actively and regularly engaged in the business of lending
				money.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				203.Repeal of
			 excessive passive investment income as a termination event
				(a)In
			 generalSection 1362(d) (relating to termination) is amended by
			 striking paragraph (3).
				(b)Conforming
			 amendments
					(1)Section
			 1362(f)(1) is amended by striking or (3).
					(2)Clause (i) of
			 section 1042(c)(4)(A) is amended by striking section
			 1362(d)(3)(C) and inserting section 1375(b)(3).
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				204.Modifications
			 to passive income rules
				(a)Increased
			 limit
					(1)In
			 generalSubsection (a)(2) of section 1375 (relating to tax
			 imposed when passive investment income of corporation having accumulated
			 earnings and profits exceeds 25 percent of gross receipts) is amended by
			 striking 25 percent and inserting 60
			 percent.
					(2)Conforming
			 amendments
						(A)Subparagraph (J)
			 of section 26(b)(2) is amended by striking 25 percent and
			 inserting 60 percent.
						(B)Clause (i) of
			 section 1375(b)(1)(A) is amended by striking 25 percent and
			 inserting 60 percent.
						(C)The heading for
			 section 1375 is amended by striking 25
			 percent and inserting 60
			 percent.
						(D)The table of
			 sections for part III of subchapter S of chapter 1 is amended by striking
			 25 percent in the item relating to section 1375 and inserting
			 60 percent.
						(b)Repeal of
			 passive income capital gain category
					(1)In
			 generalSubsection (b) of section 1375 (relating to tax imposed
			 when passive investment income of corporation having accumulated earnings and
			 profits exceeds 60 percent of gross receipts), as amended by subsection (a), is
			 amended by striking paragraphs (3) and (4) and inserting the following new
			 paragraph:
						
							(3)Passive
				investment income defined
								(A)In
				generalExcept as otherwise provided in this paragraph, the term
				passive investment income means gross receipts derived from
				royalties, rents, dividends, interest, and annuities.
								(B)Exception for
				interest on notes from sales of inventoryThe term passive
				investment income shall not include interest on any obligation acquired
				in the ordinary course of the corporation’s trade or business from its sale of
				property described in section 1221(a)(1).
								(C)Treatment of
				certain lending or finance companiesIf the S corporation meets
				the requirements of section 542(c)(6) for the taxable year, the term
				passive investment income shall not include gross receipts for the
				taxable year which are derived directly from the active and regular conduct of
				a lending or finance business (as defined in section 542(d)(1)).
								(D)Treatment of
				certain dividendsIf an S corporation holds stock in a C
				corporation meeting the requirements of section 1504(a)(2), the term
				passive investment income shall not include dividends from such C
				corporation to the extent such dividends are attributable to the earnings and
				profits of such C corporation derived from the active conduct of a trade or
				business.
								(E)Coordination
				with Section 1374The amount of passive investment income shall
				be determined by not taking into account any recognized built-in gain or loss
				of the S corporation for any taxable year in the recognition period. Terms used
				in the preceding sentence shall have the same respective meaning as when used
				in section
				1374.
								.
					(2)Conforming
			 amendmentsSection 1375(d) is amended by striking
			 subchapter C both places it appears and inserting
			 accumulated.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				205.Adjustment to
			 basis of s corporation stock for certain charitable contributions
				(a)In
			 generalParagraph (1) of section 1367(a) (relating to adjustments
			 to basis of stock of shareholders, etc.) is amended by striking
			 and at the end of subparagraph (B), by striking the period at
			 the end of subparagraph (C) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(D)the excess of the
				amount of the shareholder’s proportionate share of any charitable contribution
				made by the S corporation over the shareholder’s proportionate share of the
				adjusted basis of the property
				contributed.
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				IIITreatment of s
			 corporation shareholders
			301.Treatment of
			 losses to shareholders
				(a)LiquidationsSection
			 331 (relating to gain or loss to shareholders in corporate liquidations) is
			 amended by redesignating subsection (c) as subsection (d) and by inserting
			 after subsection (b) the following new subsection:
					
						(c)Loss on
				Liquidations of S Corporation
							(1)In
				generalThe portion of any net loss recognized by a shareholder
				of an S corporation (as defined in section 1361(a)(1))—
								(A)on amounts
				received by such shareholder in a distribution in complete liquidation of such
				S corporation, or
								(B)on an installment
				obligation received by such shareholder with respect to a sale or exchange by
				the corporation during the 12-month period beginning on the date a plan of
				complete liquidation is adopted if the liquidation is completed during such
				12-month period, which does not exceed the ordinary income basis of stock of
				such S corporation in the hands of such shareholder shall not be treated as a
				loss from the sale or exchange of a capital asset but shall be treated as an
				ordinary loss.
								(2)Ordinary income
				basisFor purposes of this subsection, the ordinary income basis
				of stock of an S corporation in the hands of a shareholder of such S
				corporation shall be an amount equal to the portion of such shareholder’s basis
				in such stock which is equal to the aggregate increases in such basis under
				section 1367(a)(1) resulting from such shareholder’s pro rata share of ordinary
				income of such S corporation attributable to the complete
				liquidation.
							.
				(b)Suspended
			 passive activity lossesParagraph (3) of section 1371(b) is
			 amended to read as follows:
					
						(3)Treatment of s
				year as elapsed year; passive lossesNothing in paragraphs (1)
				and (2) shall prevent treating a taxable year for which a corporation is an S
				corporation as a taxable year for purposes of determining the number of taxable
				years to which an item may be carried back or carried forward nor prevent the
				allowance of a passive activity loss deduction to the extent provided by
				section
				469(g).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				302.Deductibility
			 of interest expense incurred by an electing small business trust to acquire S
			 corporation stock
				(a)In
			 generalSubparagraph (C) of section 641(c)(2) (relating to
			 modifications) is amended by inserting after clause (iii) the following new
			 clause:
					
						(iv)Any interest
				expense incurred to acquire stock in an S
				corporation.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				303.Back to back
			 loans as indebtedness
				(a)In
			 generalSection 1366(d) (relating to special rules for losses and
			 deductions) is amended by adding at the end the following new paragraph:
					
						(4)Loans included
				in indebtedness of an s corporationFor purposes of subsection
				(d), the indebtedness of an S corporation to the shareholder shall include any
				loans made or acquired (by purchase, gift, or distribution from another person)
				by a shareholder to the S corporation, regardless of whether the funds loaned
				by the shareholder to the S corporation were obtained by the shareholder by
				means of a recourse loan from another person (whether related or unrelated to
				the
				shareholder).
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				IVExpansion of s
			 corporation eligibility for banks
			401.Treatment of
			 qualifying director shares
				(a)In
			 generalSection 1361 (defining S corporation), as amended by
			 section 201(a), is amended by adding at the end the following new
			 subsection:
					
						(g)Treatment of
				qualifying director shares
							(1)In
				generalFor purposes of this subchapter—
								(A)qualifying
				director shares shall not be treated as a second class of stock, and
								(B)no person shall
				be treated as a shareholder of the corporation by reason of holding qualifying
				director shares.
								(2)Qualifying
				director shares definedFor purposes of this subsection, the term
				qualifying director shares means any shares of stock in a bank (as
				defined in section 581) or in a bank holding company registered as such with
				the Federal Reserve System—
								(A)which are held by
				an individual solely by reason of status as a director of such bank or company
				or its controlled subsidiary; and
								(B)which are subject
				to an agreement pursuant to which the holder is required to dispose of the
				shares of stock upon termination of the holder’s status as a director at the
				same price as the individual acquired such shares of stock.
								(3)DistributionsA
				distribution (not in part or full payment in exchange for stock) made by the
				corporation with respect to qualifying director shares shall be includible as
				ordinary income of the holder and deductible to the corporation as an expense
				in computing taxable income under section 1363(b) in the year such distribution
				is
				received.
							.
				(b)Conforming
			 amendments
					(1)Section
			 1361(b)(1), as amended by section 201(b), is amended by striking
			 subsection (f) and inserting subsections (f) and
			 (g).
					(2)Section 1366(a),
			 as amended by section 201(b), is amended by adding at the end the following new
			 paragraph:
						
							(4)Allocation with
				respect to qualifying director sharesThe holders of qualifying
				director shares (as defined in section 1361(g)) shall not, with respect to such
				shares of stock, be allocated any of the items described in paragraph
				(1).
							.
					(3)Section 1373(a),
			 as amended by section 201(b), is amended by striking and at the
			 end of paragraph (2), by striking the period at the end of paragraph (3) and
			 inserting , and, and adding at the end the following new
			 paragraph:
						
							(4)no amount of an
				expense deductible under this subchapter by reason of section 1361(g)(3) shall
				be apportioned or allocated to such
				income.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 1996.
				402.Recapture of
			 bad debt reservesNotwithstanding section 481 of the Internal
			 Revenue Code of 1986, with respect to any S corporation election made by any
			 bank in taxable years beginning after December 31, 1996, such bank may
			 recognize built-in gains from changing its accounting method for recognizing
			 bad debts from the reserve method under section 585 or 593 of such Code to the
			 charge-off method under section 166 of such Code either in the taxable year
			 ending with or beginning with such an election.
			VQualified
			 subchapter S subsidiaries
			501.Treatment of
			 the sale of interest in a qualified subchapter
			 S subsidiary
				(a)In
			 generalSection 1361(b)(3) (relating to treatment of certain
			 wholly owned subsidiaries) is amended by adding at the end the following new
			 subparagraph:
					
						(F)Special rule on
				terminationThe tax treatment of the disposition of the stock of
				the qualified subchapter S subsidiary shall be determined as if such
				disposition were—
							(i)a
				sale of the undivided interest in the subsidiary’s assets based on the
				percentage of the stock transferred, and
							(ii)followed by a
				deemed contribution by the S corporation and the transferee in a section 351
				transaction.
							.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 1996.
				VIAdditional
			 provisions
			601.Elimination of
			 all earnings and profits attributable to pre-1983 years
				(a)In
			 generalSubsection (a) of section 1311 of the Small Business Job
			 Protection Act of 1996 is amended to read as follows:
					
						(a)In
				generalIf a corporation was an electing small business
				corporation under subchapter S of chapter 1 of the Internal Revenue Code of
				1986 for any taxable year beginning before January 1, 1983, the amount of such
				corporation’s accumulated earnings and profits (as of the beginning of any
				taxable year beginning after December 31, 1982) shall be reduced by an amount
				equal to the portion (if any) of such accumulated earnings and profits which
				were accumulated in any taxable year beginning before January 1, 1983, for
				which such corporation was an electing small business corporation under such
				subchapter
				S.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 1996.
				602.Repeal of LIFO
			 recapture tax
				(a)In
			 generalSection 1363 (relating to effect on election on
			 corporations) is amended by striking subsection (d).
				(b)Effective
			 dateThe amendment made by this section shall apply to elections
			 made after the date of the enactment of this Act.
				603.Expansion of
			 post-termination transition period
				(a)In
			 generalClause (ii) of section 1377(b)(1)(A) (defining
			 post-termination transition period) is amended to read as follows:
					
						(ii)the date on
				which any refund or credit of any overpayment of tax with respect to the return
				for such last year as an S corporation is prevented by the operation of any law
				or rule of law (including res
				judicata),
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to periods
			 beginning after the date of the enactment of this Act.
				604.Reduction in
			 tax rate on excess net passive income
				(a)In
			 generalSection 1375(a) (relating to tax imposed when passive
			 investment income of corporation having accumulated earnings and profits
			 exceeds 25 percent of gross receipts) is amended by striking computed by
			 multiplying the excess net passive income by the highest rate of tax specified
			 in section 11(b) and inserting 15 percent of the excess net
			 passive income.
				(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				605.Increase in cap on
			 qualified small issue bonds
				(a)In
			 generalSection
			 144(a)(4)(A)(i) (relating to general rule for $10,000,000 limit in certain
			 cases) is amended by striking $10,000,000 and inserting
			 $10,000,000($30,000,000 in the case of any bank (as defined in section
			 581) or any depository institution holding company (as defined in section
			 3(w)(1) of the Federal Deposit Insurance Act (12 U.S.C. 1813(w)(1)) which is an
			 S corporation).
				(b)Adjustment of
			 cap for inflationSection
			 144(a) (relating to qualified small issue bond) is amended—
					(1)by redesignating paragraph (12) as
			 paragraph (13); and
					(2)by inserting after paragraph (11) the
			 following new paragraph:
						
							(12)Inflation
				adjustment
								(A)In
				generalIn the case of any
				calendar year after 2006, the $30,000,000 amount contained in paragraph
				(4)(A)(i) shall be increased by an amount equal to—
									(i)such dollar amount, multiplied by
									(ii)the cost-of-living adjustment determined
				under section 1(f)(3) for such calendar year by substituting calendar
				year 2005 for calendar year 1992 in subparagraph (B)
				thereof.
									(B)RoundingAny increase under subparagraph (A) which
				is not a multiple of $100,000 shall be rounded to the next lowest multiple of
				$100,000.
								.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to—
					(1)obligations issued after the date of the
			 enactment of this Act; and
					(2)capital expenditures made after such date
			 with respect to obligations issued on or before such date.
					606.Special rules
			 of application
				(a)Waiver of
			 limitationsIf refund or credit of any overpayment of tax
			 resulting from the application of any amendment made by this Act is prevented
			 at any time before the close of the 1-year period beginning on the date of the
			 enactment of this Act by the operation of any law or rule of law (including res
			 judicata), such refund or credit may nevertheless be made or allowed if claimed
			 therefor is filed before the close of such period.
				(b)Treatment of
			 certain elections under prior lawFor purposes of section 1362(g)
			 of the Internal Revenue Code of 1986 (relating to election after termination),
			 any termination or revocation under section 1362(d) of such Code (as in effect
			 on the day before enactment of this Act) shall not be taken into
			 account.
				
